DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 July 2021 have been fully considered but they are moot in view of new grounds of rejection.  

Claim Interpretation 
Claim 27 states that it is “currently amended” but the claim does not show any amendment markings. Thus, claim 27 will be treated as being unamended from the previous set of claims. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites “the first horizontal direction.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “a direction.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 7 and 16 use the term “hydraulic means.” This term will be interpreted under 35 U.S.C. 112(f), as hydraulic means is not modified in the claim by sufficient structure, material, or acts for performing the claimed function. 

	Claim 9 recites the limitations “means for process steps after construction of the 3D molded parts” and “means for automated removal of the 3D molded parts.” These limitations will be interpreted under 35 U.S.C. 112(f), as means for process steps and means for automated removal are not modified in the claim by sufficient structure, material, or acts for performing the claimed function. For the purposes of this office action these limitations will be interpreted as equivalents to curing the 3D molded parts (see 0016 of Applicant’s spec submitted 5 Sept 2018) or automatically removing the 3D molded parts (see 0016 of Applicant’s spec submitted 5 Sept 2018). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitation “hydraulic means” in claims 7 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 23, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20150183166 A1, hereinafter “Yoo”, cited in an IDS submitted 25 June 2019) in view of Muller et al. (US 20150258744 A1, hereinafter “Muller”). 

Regarding claim 1, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools for manufacturing 3D molded parts ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system) including a print head and a coater ([0022] teach that a print head and powder fill head), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head; see also [0022]), wherein the bottom is closed (the height adjuster allows for a closed bottom while the part is being produced) for moving the construction field tool with a part and loose powder from a work area for constructing the part to a next (see the circle of work positions in Fig. 1) work position; wherein the construction field tool moves to a pre-unpacking station ([0026]-[0028] teaches the assembly comprises a harvesting system that may be connected to the conveyor) for discharging a loose powder around the part ([0028] teaches the harvesting system is adapted to separate loose powder from the one or more three-dimensionally printed articles).
Yoo fails to explicitly teach wherein the bottom of each one of the construction field tools is opened by a horizontal slider or a flap; wherein the bottom of the construction field tool is stationary with respect to side walls of the construction field tool. 
In the same field of endeavor Muller teaches that a construction field tool may be opened via a horizontal slider (see Figs. 3a and 3b; 0111-0112). Regarding the language “is stationary” the horizontal slider is stationary at various points, but the claim does not require that the horizontal slider is stationary at all times. The words “is stationary” read as a process step instead of a structural limitation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Muller. Both Yoo and Muller teach the use of a construction field tool for the production of three dimensional objects. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be recycled ([0149]). Yoo further teaches that a perforated build plate may be used to facilitate the removal of loose powder from the printed part ([0147]-[0149]). Further, Muller teaches that using a construction field tool with a horizontal slider allows quick draining and a slider plate positioned below the build surface prevents any direct forces acting on components near the slider plate while the perforated plate/slider plate is moved (0111). 

Regarding claim 2, Yoo teaches characterized in that the layering unit(s) are movable in the direction of Z or/and X ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Regarding claim 3, Yoo teaches wherein the construction field tool(s) are movable in the direction of X or/and Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.).

Regarding claim 4, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing build modules 6 and 6a; [0088]; the claim does not require that they are directly connected to each other).

Regarding claim 5, Yoo teaches wherein the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0104]).

Regarding claim 6, Yoo teaches wherein the one or more construction field tools substantially have the dimensions of the 3D molded part to be manufactured ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0103]-[0104] teaches the incremental height adjustments of the height adjuster; [0131] teaches that printing is performed relative to a lot of factors, one of them being the dimension of the build module).

Regarding claim 7 Yoo teaches that the construction filed tools (build modules) are connected to each other via a conveyor module engagement means ([0018]; [0114] teaches female engagement means (22d) and male engagement means (22c); see Fig. 2C showing engagement means 23; under BRI a conveyer module (22) fits under a “rack”). By being on a conveyer the build modules are synchronized. 

Regarding claim 8, Yoo teaches wherein the device is configured to work in a synchronized manner ([0131] teaches a synchronizer for various components of the system).

Regarding claim 9, Yoo teaches wherein the device comprises means for process steps after construction of the 3D molded parts or/and the device comprises means for automated removal of the 3D molded parts ([0140]-[0141] teaches a diverter that diverts build modules for post-processing). 

Regarding claim 12, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing the build modules on a conveyor); the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0131] teaches a synchronizer that synchronizes the parts, including the build modules).

Regarding claim 23, Yoo teaches wherein the device includes parallel construction field tools including a first construction field tool (see 6a, Fig. 1) and a second construction field tool (see 6h or 6g in Fig. 1), wherein the at least one layering unit includes a layering unit that is a single module (printing system 4 is a single module, see Fig. 1)
Regarding the rest of the methods recited in claim 23, an apparatus is defined by what it is, not what it does. See MPEP 2114 "[A]pparatus claims cover what a device is, not what a device does." citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Yoo is capable of coating and printing on the first construction field tool and then coating and printing on the second construction field tool in a single pass along a traversing axis (powder layering system 3 is arranged before printing station 4 in Fig. 1, thus as the separate construction field tools move around each construction field tool would be coated and printed and then coated and printed sequentially. Each coating and printing would occur in each loop around the conveyor in Yoo. 

Regarding claim 28, Yoo fails to explicitly teach wherein the construction field tool has the horizontal slider. 
In the same field of endeavor Muller teaches that a construction field tool may be opened via a horizontal slider (see Figs. 3a and 3b; 0111-0112). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Muller. Both Yoo and Muller teach the use of a construction field tool for the production of three dimensional objects. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be recycled ([0149]). Yoo further teaches that a perforated build plate may be used to facilitate the removal of loose powder from the printed part ([0147]-[0149]). Further, Muller teaches that using a construction field tool with a horizontal slider allows quick draining and a slider plate positioned below the build surface prevents any direct forces acting on components near the slider plate while the perforated plate/slider plate is moved (0111).

Regarding claim 29, Yoo fails to explicitly teach wherein a partial movement of the horizontal slider in a length direction creates openings along the length direction of the construction field tool. 
In the same field of endeavor Muller teaches that a construction field tool may be opened via a horizontal slider (see Figs. 3a and 3b; 0111-0112) via partial movement along the length direction of the construction field tool (compare Figs. 3a and 3b). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Muller. Both Yoo and Muller teach the use of a construction field tool for the production of three dimensional objects. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be recycled ([0149]). Yoo further teaches that a perforated build plate may be used to facilitate the removal of loose powder from the printed part ([0147]-[0149]). Further, Muller teaches that using a construction field tool with a horizontal slider allows quick draining and a slider plate positioned below the build surface prevents any direct forces acting on components near the slider plate while the perforated plate/slider plate is moved (0111).

Claims 10-11, 13-14, 16, 31, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Geissler et al. (US 4759887 A, hereinafter “Geissler”). 

Regarding claim 10, Yoo teaches a method for manufacturing 3D molded parts, wherein 3D molded parts are produced using known means of 3D printing (Yoo employs known means of 3D printing, which include depositing layers upon a surface), comprising a step of:
moving a construction field tool into a work area (see Fig. 1 for example) having one or more layering units ([0014]), wherein the construction filed tool has a set of opposing side walls (see Fig. 2B), 
producing each of the 3D molded parts in a separate ([0128] teaches that the layers within the build module adhere to each other to form a three-dimensionally printed article) construction field tool ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) by means of the one or more layering units ([0014] teaches a build station with a print head and a layering system); 
wherein the 3D molded part is surrounded by loose powder material ([0179] teaches loose powder around a part)
moving the construction field tool to multiple stations including a pre-unpacking station ([0026]-[0028] teaches the assembly comprises a harvesting system that may be connected to the conveyor; see also [0049]-[0050] teaching a dedusting system) for discharging a loose powder around the part ([0028] teaches the harvesting system is adapted to separate loose powder from the one or more three-dimensionally printed articles; see [0049]-[0050]).
Yoo fails to explicitly teach wherein one or both of the other sides has no side walls or has side walls having a lower height than the first set of opposing side walls. 
In the same field of endeavor Geissler teaches that a construction box for the production of a three dimensional article may have only two side walls (see Fig. 1-2; col. 6 ll. 36-62 teaches that mold elements 15 are open in the longitudinal direction). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Geissler. Geissler teaches that each mold element is moved to a subsequent build station (col. 6 ll. 36-67 teaches the movement of the building molds/troughs from station to station) in the same way that Yoo teaches construction field tools may be moved via a conveyor to multiple stations (0087; see arrow “A” in Fig. 1). Thus, either method is obviously substitutable with each other for the movement of construction containers between printing stations. 

Regarding claim 11, Yoo teaches wherein the construction field tools are moved in a coordinated manner (see Fig. 1 showing the build modules on a conveyor).

Regarding claim 13, Yoo teaches wherein the one or more construction field tools substantially have the dimensions of the 3D molded part to be manufactured ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0103]-[0104] teaches the incremental height adjustments of the height adjuster; [0131] teaches that printing is performed relative to a lot of factors, one of them being the dimension of the build module).

Regarding claim 14, Yoo teaches wherein the construction field tool(s) are movable in the X and/or Y directions Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.); and the layering unit(s) are movable in the X and/or Z directions ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Regarding claim 16 Yoo teaches that the construction filed tools (build modules) are connected to each other via a conveyor module engagement means ([0018]; [0114] teaches female engagement means (22d) and male engagement means (22c); see Fig. 2C showing engagement means 23; under BRI a conveyer module (22) fits under a “rack”). By being on a conveyer the build modules are synchronized. 

	Regarding claim 31, Yoo teaches wherein the construction field tool is connected to (see Fig. 1 showing build modules 6 and 6a; [0088]; the claim does not require that they are directly connected to each other) one or more additional construction field tools, wherein the construction field tools move in a first horizontal direction (see Fig. 1 showing the tools moving in a horizontal direction at some arbitrary point in the loop).

	Regarding claim 33, Yoo fails to explicitly teach wherein the opposing side walls have a face surface that is perpendicular to the first horizontal direction. 
	In the same field of endeavor Geissler teaches that a construction box for the production of a three dimensional article may have only two side walls (see Fig. 1-2; col. 6 ll. 36-62 teaches that mold elements 15 are open in the longitudinal direction; necessarily those two walls have a thickness which constitutes “a face surface” even though this is not the largest face surface). Further Geissler teaches that a conveyor belt may have walls on the side such that the trough is open in the conveyor belt direction (col. 7 ll. 10-18). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Geissler. Geissler teaches that each mold element is moved to a subsequent build station (col. 6 ll. 36-67 teaches the movement of the building molds/troughs from station to station) in the same way that Yoo teaches construction field tools may be moved via a conveyor to multiple stations (0087; see arrow “A” in Fig. 1). Thus, either method is obviously substitutable with each other for the movement of construction containers between printing stations.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Geissler and further in view of Ooba (US 20160107387 A1). 
Regarding claim 25 Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner in a movement direction ([0013] teaches build modules on a conveyer system; see Fig. 1 showing “A,” as the modules perform a loop the movement direction changes depending upon the state of the module), and at least one layering unit including a printhead and a coater ([0014] teaches at least one printing system), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; see Fig. 16 and 17) in a working direction perpendicular to a vertical direction and the movement direction; 
wherein each of the one or more construction field tools, prior to manufacturing the 3D molded part, (see Fig. 2B showing the construction field tool with a bottom, left, right, etc. side walls) has a bottom, left side wall and right side wall (see Fig. 2B showing the construction field tool with a bottom, left, right, etc. side walls) each connected to the bottom to prevent powder from spreading perpendicular to the working direction (see Fig. 2B); 
wherein the construction filed tool moves (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; the construction field tool moves in a direction and under a layering unit as shown in Fig. 1 and 16) in the working direction between the left and right side walls.
	Yoo fails to explicitly teach one or both of the other sides has no side walls or side walls having very low height to allow easy removal of the 3D part, wherein the left side wall has a face that is perpendicular to the movement direction.
In the same field of endeavor Geissler teaches that a construction box for the production of a three dimensional article may have only two side walls (see Fig. 1-2; col. 6 ll. 36-62 teaches that mold elements 15 are open in the longitudinal direction; necessarily those two walls have a thickness which constitutes “a face surface” even though this is not the largest face surface). Further Geissler teaches that a conveyor belt may have walls on the side such that the trough is open in the conveyor belt direction (col. 7 ll. 10-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Geissler. Geissler teaches that each mold element is moved to a subsequent build station (col. 6 ll. 36-67 teaches the movement of the building molds/troughs from station to station) in the same way that Yoo teaches construction field tools may be moved via a conveyor to multiple stations (0087; see arrow “A” in Fig. 1). Thus, either method is obviously substitutable with each other for the movement of construction containers between printing stations.
Yoo fails to explicitly teach a print head and a coater, also arranged in a movable manner in a working direction perpendicular to a vertical direction and the movement direction, where the claim requires that both the print head and the coater are arranged in a movable manner. 
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173), wherein the print head and coaters travel together (see Fig. 4a-4c showing traveling together; compare 4a to 6a-6c where they do not travel together) on a traversing axis (see the arrows in Figs. 4a-4c; Fig. 9) for coating with a layer of powder material and selectively applying a binder in both a forward (see Fig. 9 showing application in a forward movement and backward movement) and reverse direction (see Fig. 9 showing application in a forward movement and backward movement) of travel along the traversing axis (compare the loop of Fig. 13 in Ooba and the loop in Fig. 1 of Yoo).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Arranging layering units in a movable manner is obvious as it is the relative movement of the layering unit and the print surface that is important. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Claims 30 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Muller and further in view of Geissler. 

Regarding claim 30, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools for manufacturing 3D molded parts ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system) including a print head and a coater ([0022] teach that a print head and powder fill head), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head; see also [0022]), 
wherein the construction field tool moves to a pre-unpacking station ([0026]-[0028] teaches the assembly comprises a harvesting system that may be connected to the conveyor) for discharging a loose powder around the part ([0028] teaches the harvesting system is adapted to separate loose powder from the one or more three-dimensionally printed articles).
Yoo fails to explicitly teach wherein each of the one or more construction field tools includes an integrated bottom having an open position and a closed position, wherein the bottom is closed for moving the construction field tool with a part and loose powder from a work area for constructing the part to a next work position, and the bottom opens when the construction field tool is at a pre-unpacking station for discharging a loose powder around the part; wherein the bottom is opened and closed by a horizontal slider, a flap, or other component integral to the construction field tool. 
In the same field of endeavor Muller teaches that a construction field tool may have an integrated bottom that has an open and closed position via a horizontal slider (see Fig. 3a and 3b and accompanying text; 0084). Muller teaches that the bottom may be opened when discharging loose powder around a part (see Fig. 3b) at a station for unpacking (0036; any station may be termed a pre-unpacking station, even so this is an apparatus so Muller only need be capable of this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Muller. Both Yoo and Muller teach the use of a construction field tool for the production of three dimensional objects. Yoo teaches that the build material may be harvested at a harvesting system, which will allow the build material to be recycled ([0149]). Yoo further teaches that a perforated build plate may be used to facilitate the removal of loose powder from the printed part ([0147]-[0149]). Further, Muller teaches that using a construction field tool with a horizontal slider allows quick draining and a slider plate positioned below the build surface prevents any direct forces acting on components near the slider plate while the perforated plate/slider plate is moved (0111). 
Yoo fails to teach wherein the bottom is stationary with respect to side walls of the construction field tool and two opposing sides of the construction field tool are free of side walls. 
In the same field of endeavor Geissler teaches that a construction box for the production of a three dimensional article may have only two side walls (see Fig. 1-2; col. 6 ll. 36-62 teaches that mold elements 15 are open in the longitudinal direction). 
Regarding the language “is stationary” the horizontal slider is stationary at various points, but the claim does not require that the horizontal slider is stationary at all times. The words “is stationary” read more as a process step than a structural limitation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yoo and Geissler. Geissler teaches that each mold element is moved to a subsequent build station (col. 6 ll. 36-67 teaches the movement of the building molds/troughs from station to station) in the same way that Yoo teaches construction field tools may be moved via a conveyor to multiple stations (0087; see arrow “A” in Fig. 1). Thus, either method is obviously substitutable with each other for the movement of construction containers between printing stations. 

Regarding claim 32, Yoo teaches wherein the one or more layering units move (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.) over a construction field tool in a second horizontal direction ([0023] and [0126] teaches the print head moving in a 2D or 3D pattern to deposit droplets) orthogonal to a direction. 

Claims 22 and 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Muller and further in view of Ooba (US 20160107387 A1). 

Regarding claim 22 Yoo fails to explicitly teach wherein the layering unit is a single module and includes a printhead connected to and arranged between a first coater and a second coater, wherein the print head and coaters travel together on a traversing axis for coating with a layer of powder material and selectively applying a binder in both a forward and reverse direction of travel along the traversing axis.
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173), wherein the print head and coaters travel together (see Fig. 4a-4c showing traveling together; compare 4a to 6a-6c where they do not travel together) on a traversing axis (see the arrows in Figs. 4a-4c; Fig. 9) for coating with a layer of powder material and selectively applying a binder in both a forward (see Fig. 9 showing application in a forward movement and backward movement) and reverse direction (see Fig. 9 showing application in a forward movement and backward movement) of travel along the traversing axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Regarding claim 24, Yoo teaches wherein the at least one layering unit includes a first layering unit (printing system 4 and powder layering system 3, Fig. 1) and the construction field tools includes a first construction field tool (see 6a, 6h Fig. 1), wherein the first layering unit traverses (as the conveyor belt moves with conveyor modules 2a the layering unit traverses over the build modules, see Fig. 1) over the first construction field tool while the construction field tool is at a work position (see Fig. 1 showing build modules 6a and 6h in a work position as they are moved around the conveyor). 
Yoo fails to teach that the first layering unit is a single module that includes a coater and a printhead. 
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons.  

Allowable Subject Matter
Claims 26 and 27 are allowed. 
*Note: Claims 25 and claim 1 (from which 29 depends) have been materially amended, thus the allowable subject matter for these claims has been removed as the scope of these claims has materially changed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26, the prior art fails to teach the limitations of the independent claim including a movable layering unit that is a single module including a coater and a printhead, replacement or maintenance work of one of the multiple layering units can be performed while the device is manufacturing a part in a housing, and the device includes a redundant layering unit and a maintenance station outside of the housing. 
Regarding claim 27, the prior art fails to teach the limitations of the independent claim including the combination of the bottom opens when the construction field tool is at a pre-unpacking station for discharging a loose powder around the part and wherein each of the one or more construction field tools has marks for receiving the part when the loose powder is discharged. For example of the marks for receiving the part please see Fig. 6 marks 600. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                      

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742